DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wakamoto (US 2011/0083456 – previously cited) in view of Junichi (WO2014199788A1 – previously cited).

Regarding claim 1, Wakamoto teaches a refrigeration system (see Title, Abstract, Fig. 1) comprising:
a subcooler (7, Fig. 1, see paragraph [0041] which notes that subcooling occurs in the heat exchanger 7 as the subcooling sensor is positioned downstream of 7, further see paragraphs [0015] and [0051]) configured to provide subcooling for a liquid refrigerant (see paragraph [0033] which notes condensed refrigerant, i.e. liquid refrigerant, is provided to 7 via the piping from the condenser 2 as noted in at least paragraph [0033], further see paragraph [0016] which notes the two-phase gas/liquid refrigerant at the outlet of the condenser) flowing through a first side of the subcooler (the first side of the subcooler is defined as the piping between 2 and 7) and by transferring heat from the liquid refrigerant to a gas refrigerant (see paragraph [0039] which notes heat exchange between two refrigerants and further see paragraph [0077] which notes the refrigerant which branches and flows into 7 via the pipe 5 turns into vapor, i.e. gas, through heat exchange which thus suffices the claim) flowing through a second side of the subcooler (the second side is defined as the piping 5 which branches from 23 in Fig. 1), further; 
an expansion valve (6, Fig. 1, see paragraph [0039]) located at an inlet of the second side of the subcooler (see 6 which is located on the piping 5 which branches from 23) and configured to control a flow of the gas refrigerant through the second side of the subcooler (see Abstract which notes 6 controls the amount of refrigerant flowing through the piping 5); 
a gas temperature sensor (T71, Fig. 1, see paragraph [0043] which notes that T71 is equipped with a temperature sensor) and a gas pressure sensor (T71, Fig. 1, see paragraph [0043] which notes that T71 is equipped with a pressure sensor) configured to measure a temperature and pressure of the gas refrigerant (see paragraph [0043]); 
a liquid temperature sensor (T73, Fig. 1, see paragraph [0041] which notes T73 can include a temperature sensor which detects temperature) configured to measure a temperature of the subcooled liquid refrigerant (see paragraph [0041]); and 
a controller (see “control means” in paragraph [0015]) configured to: 
calculate a superheat of the gas refrigerant based on the measured temperature and measured pressure of the gas refrigerant (see S8, S9, Fig. 2, se paragraph [0055]); 
compare the calculated superheat to a superheat threshold (S10, Fig. 2, see paragraph [0056]); 
in response to a determination that the calculated superheat is less than the superheat threshold, close the expansion valve (S12, Fig. 2, see paragraph [0056]).
Wakamoto does not teach: 
in response to a determination that the calculated superheat is equal to or greater than the superheat threshold, operate the expansion valve using a feedback control technique to drive the temperature of the subcooled liquid refrigerant to a subcooled liquid temperature setpoint.  
Junichi teaches an air conditioning device (Junichi, Title) which teaches opening expansion valves via a feedback control based on the degree of supercooling and the degree of superheating is performed together (see Junichi, page 11, lines 446-448) such that the expansion valves are controlled so that the superheating and supercooling both reach their target predetermined degrees (Junichi, page 11, lines 450-456 to page 12 lines 457). 
Essentially, Junichi teaches a tandem control wherein when the supercooling reaches a predetermined supercooling degree, the superheating is also controlled to reach a predetermined superheating degree through control of the expansion valves of the system. 
Thus, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wakamoto with the teaching of operating the expansion valve to drive the temperature of subcooled liquid refrigerant to a subcooled liquid temperature setpoint when the superheat is equal to or greater than a superheat threshold, as Junichi teaches the inverse of the recited control limitation which therefore makes the modification obvious to try to one of ordinary skill in the art, in order to assess potential benefits on the refrigeration system such as maintaining proper refrigerant charge through the system by controlling the superheat and subcooling in tandem with each other.  

Regarding claim 2, Wakamoto as modified teaches the refrigeration system of Claim 1, further comprising 
a fluid conduit coupled to an outlet of the second side of the subcooler and configured to receive the gas refrigerant exiting the subcooler (defined as the piping 5 which leaves 7 and flows to 1 in Wakamoto);
wherein the gas temperature sensor and the gas pressure sensor are located along the fluid conduit (see Wakamoto, Fig. 1, T71 is located along the fluid conduit 5) and configured to measure the temperature and pressure of the gas refrigerant within the fluid conduit (see Wakamoto, paragraph [0043]). -26- 4850-5342-0145 Atty. Dkt. No.: 060507-1664 
 
Regarding claim 3, Wakamoto as modified teaches the refrigeration system of Claim 1, further comprising:
a liquid refrigerant line coupled to an inlet of the first side of the subcooler and configured to deliver a first portion of the liquid refrigerant to the first side of the subcooler (the liquid refrigerant line is defined as the piping from 2 which passes through 7 shown in Fig. 1 of Wakamoto); and 
a connecting line coupled to the liquid refrigerant line and to the expansion valve and configured to deliver a second portion of the liquid refrigerant to the expansion valve (Wakamoto, see the piping 23 leaving 7 which branches to connect to the expansion valve 6 is defined as the connecting line).  

Regarding claim 4, Wakamoto as modified teaches the refrigeration system of Claim 1, wherein the controller comprises:
a valve controller (Wakamoto, 11a, Fig. 1, see paragraph [0041]) configured to operate the expansion valve (Wakamoto, see paragraph [0041]); 
a feedback controller (met through the combination with Junichi) configured to generate a valve position signal (the Examiner notes the “valve position signal” is interpreted as the opening degree of the valve prior to the superheat determination being made, thus the valve position signal is determined in Wakamoto in steps S5-S7 in Fig. 2) using the feedback control technique and provide the valve position signal to the valve controller (Junichi, page 11, lines 446-456 to page 12, lines 457-462 at least which notes how the feedback control of Junichi provides the valve position signal by being able to control opening of the expansion valves); and 
a comparator configured to compare the calculated superheat to a superheat threshold (Wakamoto, S11-S12, Fig. 2, see paragraph [0056]) and provide a valve close signal the valve controller in response to a determination that the calculated superheat is less than the superheat threshold (Wakamoto, S12, Fig. 2, see paragraph [0056] which notes the expansion valve is closed slightly when the superheat degree is less than a target superheat degree value).  

Regarding claim 5, Wakamoto as modified teaches the refrigeration system of Claim 3, wherein the valve controller is configured to:
operate the expansion valve using the valve position signal when the close signal is not provided by the comparator (Wakamoto, S13, Fig. 2, see paragraph [0056], when the valve close signal is not provided when the of the superheat degree is greater than the target superheat degree, the controller widens the opening of the expansion valve); and 
override the valve position signal with the close signal when the close signal is provided by the comparator, the close signal causing the expansion valve to close (Wakamoto, S12, Fig. 2, see paragraph [0056], when the close signal is provided after comparison of the calculated superheat to the target superheat, the expansion valve is closed which overrides the previously determined valve signal position made in S5-S7 in Fig. 2).  

Regarding claim 6, Wakamoto as modified teaches the refrigeration system of Claim 3, wherein the feedback controller is configured to generate the valve position signal based on a difference between the temperature of the subcooled liquid refrigerant and the subcooled liquid temperature setpoint (Wakamoto, S5, Fig. 2, which notes using the difference of the subcooling degree and the target subcooling degree to determine the opening degree of the expansion valve in either steps S6 or S7, which occurs prior to the superheat determination being made, further see paragraph [0052]).-27- 4850-5342-0145 Atty. Dkt. No.: 060507-1664  

Regarding claim 7, Wakamoto as modified teaches the refrigeration system of Claim 1, wherein closing the expansion valve comprises: 
completely closing the expansion valve to completely stop a flow of the gas refrigerant through the subcooler (this limitation is not required as the claim is claimed in the alternative); 
or partially closing the expansion valve to reduce the flow of the gas refrigerant through the subcooler (Wakamoto, see paragraph [0056] which notes slightly closing the expansion valve in step S12 in Fig. 2).

Response to Arguments
Applicant's arguments filed 1/7/2021 have been fully considered but they are not persuasive. 
Applicant’s arugments begin by addressing the 103 rejection of claim 1 made in the previous office action. Applicant asserts that the expansion valve of the claimed invention controls both superheating and subcooling, while Wakamoto and Junichi teach multiple different valves to teach superheating and subcooling separately. See Applicant Remarks, pg. 11. Per this argument, the Examiner respectfully disagrees as Junichi provides a motivation of controlling superheat and subcooling together, thus when applied to Wakamoto, where a singular expansion valve is cited, the control achieves the desired claim limitations. As currently claimed, the claim does not differ from the combination proposed by Junichi. 
Applicant further argues that the combination does not teach the specific control functionality as recited in claim 1. Applicant asserts that claim 1 prioritizes superheating over subcooling. See Applicant Remarks, pgs. 12-13. The Examiner has considered these arguments but respectfully disagrees as a priority of control is not noted anywhere in the claim, but merely a flowchart of conditions where subcooling is brought in when superheating is equal or greater than its threshold. The Examiner sees no priority or hierarchy in the claim and is unsure how such a distinction could be claimed. Therefore, the application of Junichi’s teaching to Wakamoto and the single expansion valve cited is still valid in the Examiner’s opinion. Therefore, the rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/               Examiner, Art Unit 3763                                                                                                                                                                                         
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763